NOTE: This order is n0nprecedential.

United States Court of Appeals
for the Federal Circuit

MATTHEW J. NASUTI,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3136

Petition for review of the Merit Systems Protection
Board in case no. DC07521203'70-I-1.

ON MOTION "

0 R D E R
Upon review of the court’s August 23, 2012 order,
IT IS FURTHER ORDERED THAT:

The Board should calculate its brief due date from the
date of filing of this order.

MATTHEW NASUTI V. MSPB 2

FoR THE CoURT

AUG 24 2012

/s/ J an Horbaly
Date J an Horba1y
Clerk
cc: MattheW J. Nasuti
Michael D. Austin, Esq.
Jeffrey Gauger, Esq. _
LED
21
s "»'»~¢.=.'z":z§§.:,